Title: From Thomas Jefferson to Bernard Peyton, 12 March 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Mar. 12. 24.
The necessity of drawing on you for a considble sum obliging me to take the best review I can of our accounts since the last one rendered I suppose 350. B. flour to have bn delivd on my acctfrom Th: J. R and 50. B. by T. E. R. which with the money deposited with you for me by Th: J. R. pay my balance of Dec. 31. and subseqt draughts & your other owed disbursemts forms and leave  in my favor a sum of between 4. & 500. D. but I am obliged to make in favor of Jas Leitch  one draught for 541.17. and  another for 50. I would have delayed this till the rect of my exact acct at the end of this month but I could not. I count on covering this overdrawing by 50. B. flour now due from T. E. R. and 50. more which will be due the last day of this month, both of which parcels I shall press him to hasten down your two favrs of Mar. 1. & 8. have been duly recd ever & affly yours.Th: J.